After due and careful consideration of the record and the questions involved on the appeal from the order discharging the injunction in this case, I am constrained to and do concur in the opinion of Justice Foster, which lead to the affirmance of the trial court's order discharging the injunction.
Application for rehearing filed August 14, 1948 granted; judgment of reversal set aside and judgment of affirmance first entered is reinstated.
BROWN, FOSTER, and STAKELY, JJ., and CARNLEY, Special Justice, concur.